Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 20, 2021

The Court of Appeals hereby passes the following order:

A21A1768. NICHOLENE NELSON v. CAREY O’NEIL MCKENZIE.

      On June 18, 2021, Nicholene Nelson filed both this direct appeal and an
application for discretionary appeal from the same order modifying child support. We
granted Nelson’s discretionary appeal application on July 9, 2021, and she filed a
notice of appeal in the discretionary case on July 12, 2021. Case No. A21D0385.
Carey O’Neil McKenzie has filed a motion to dismiss this direct appeal. Notably,
Nelson states in response to the motion that she did not intend to initiate a separate,
direct appeal. The discretionary appeal procedure outlined in OCGA § 5-6-35 was
required (and was followed) in Case No. A21D0385. See OCGA § 5-6-35 (a) (2);
Voyles v. Voyles, 301 Ga. 44, 45 (799 SE2d 160) (2017).
      Therefore, McKenzie’s motion to dismiss this direct appeal is GRANTED and
this appeal is hereby DISMISSED. See generally Kliesrath v. Estate of Davis, 298
Ga. 872 (786 SE2d 238) (2016).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.